       Case 1:19-cv-00945-RDM Document 115-1 Filed 05/26/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                 Plaintiffs,

         v.                                             Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


     DECLARATION OF RUSSELL KORNBLITH IN SUPPORT OF PLAINTIFFS’
      MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
    DEFENDANT’S MOTION FOR RULE 11 SANCTIONS AND ACCOMPANYING
                            DOCUMENTS

I, Russell Kornblith, declare as follows:

       1.      My name is Russell Kornblith. I am a partner in the law firm of Sanford Heisler

Sharp. My business address is 1350 Avenue of the Americas, 31st Floor, New York, NY 10019. I

have personal knowledge of the facts described in this declaration.

       2.      Attached as Exhibit A are excerpts from the transcript of Plaintiff Nilab Rahyar

Tolton’s September 17, 2019 deposition in this matter.

       3.      Attached as Exhibit B are excerpts from the transcript of Plaintiff Andrea

Mazingo’s September 20, 2019 deposition testimony in this matter.

       4.      Attached as Exhibit C are excerpts from the transcript of Plaintiff Meredith

Williams’s October 1, 2019 deposition in this matter.

       5.      Attached as Exhibit D are excerpts from the transcript of Plaintiff Saira Draper’s

October 7, 2019 deposition in this matter.
       Case 1:19-cv-00945-RDM Document 115-1 Filed 05/26/20 Page 2 of 3



       6.      Attached as Exhibit E are excerpts from the transcript of Plaintiff Katrina

Henderson’s October 29, 2019 deposition in this matter.

       7.      Attached as Exhibit F are excerpts from the transcript of Plaintiff Jaclyn Stahl’s

October 8, 2019 deposition in this matter.

       8.      Attached as Exhibit G is a PDF saved from Jones Day’s website by Plaintiffs’

counsel on March 18, 2019, explaining Jones Day’s associate compensation system.

       9.      Attached as Exhibit H is a PDF compiling announcements from Jones Day’s

website regarding partnership decisions. This compilation includes announcements of promotions

effective in the years 2004, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, and 2020. Except for the 2020 announcement, Plaintiffs’ Counsel saved each of the

announcements from Jones Day’s website as a PDF on March 18, 2019. In the case of the

announcement for 2020, Plaintiffs’ counsel saved the PDF on January 3, 2020.

       10.     Attached as Exhibit I is a summary exhibit containing compensation information

for the named Plaintiffs and named comparators. This information was compiled by Plaintiffs’

Counsel from voluminous documents produced by the Defendant in this matter. The original

sources of the information contained in Exhibit I are identified in the document.

       11.     Attached as Exhibit J is a transcript of an audio recording made by Plaintiff Saira

Draper during a Jones Day women’s affinity event on September 13, 2018. The transcript was

prepared by a Certified Court Reporter engaged by Plaintiffs.

       12.     Attached as Exhibit K is a PDF saved from Jones Day’s website by Plaintiffs’

Counsel on March 14, 2019, explaining Jones Day’s position regarding pay confidentiality.

       13.     Attached as Exhibit L is an excerpt from Jones Day’s Firm Manual effective as of

November 30, 2015 and revised as of July 31, 2017.



                                                2
        Case 1:19-cv-00945-RDM Document 115-1 Filed 05/26/20 Page 3 of 3



        14.     Attached as Exhibit M is a compensation letter from Jones Day Managing Partner

Stephen J. Brogan to Plaintiff Saira Draper dated June 22, 2018.

        15.     Attached as Exhibit N is a February 17, 2015 email sent on behalf of Irvine Partner-

in-Charge Richard Grabowski to Plaintiff Meredith Williams.

        16.     Attached as Exhibit O is a February 11, 2015 email sent on behalf of Atlanta

Partner-in-Charge Richard Deane to Plaintiff Saira Draper.

        17.     Attached as Exhibit P is a February 19, 2016 email sent on behalf of Firm Director

of Recruiting Jolie A. Blanchard to Plaintiff Meredith Williams.


I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.



Executed on January 7, 2020.                          /s/Russell L. Kornblith
                                                      Russell L. Kornblith




                                                 3
